Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123044 Page 1 of 11




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10                    UNITED STATES DISTRICT COURT
  11                  SOUTHERN DISTRICT OF CALIFORNIA
  12
  13   IN RE: QUALCOMM LITIGATION           No. 3:17-CV-0108-GPC-MDD

  14                                        ORDER APPROVING
                                            STIPULATED TRIAL
  15                                        MANAGEMENT AGREEMENTS

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        ORDER APPROVING STIPULATED                   CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123045 Page 2 of 11




   1   The Court, having considered the Joint Motion for Approval of Stipulated Trial
   2   Management Agreements, hereby orders as follows:
   3   Form of Disclosures
   4   1.    All required disclosures shall be made by email to counsel for all Parties.
   5   Witness Availability
   6   2.    Each live witness shall be called to testify only once, except that a Party
   7         may call a witness who is its employee or former employee for a second
   8         appearance to respond to evidence presented after that witness’s first
   9         appearance.
  10   3.    For each live witness a Party calls who is on another Party’s witness list,
  11         the second Party’s cross-examination shall not be limited by the scope of
  12         the first Party’s direct examination—i.e., the second Party’s cross-
  13         examination may include what otherwise would have been its direct
  14         examination.
  15   4.    Subject to Paragraphs 2-3, each witness shall be called either live or by
  16         deposition designation, not both.
  17   5.    All deposition designations for a particular witness shall be played at one
  18         time during trial, with the time allocated according to each Party’s
  19         designations.
  20   Trial Disclosures and Sealing Motions
  21   6.    By 8:00 a.m. PT at least two calendar days before the day on which a
  22         Party intends to call any witnesses at trial, that Party (the “Disclosing
  23         Party”) shall identify (i) the witnesses it plans to call; (ii) the order in
  24         which it plans to call those witnesses; (iii) whether such witnesses will be
  25         called live or by deposition designation; and (iv) the exhibits and
  26         demonstratives it expects to use with each witness (together, the “Direct
  27         Disclosure”). For example, for the witnesses who will testify on
  28
        ORDER APPROVING STIPULATED                 -1-          CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123046 Page 3 of 11



   1        Tuesday, April 16, the Disclosing Party shall provide the Direct
   2        Disclosure for those witnesses by Sunday, April 14, at 8:00 a.m. PT.
   3        a.    The Direct Disclosure requirements shall not apply to exhibits or
   4              demonstratives the Disclosing Party plans to use solely for cross
   5              examination or impeachment, or for direct examination of a
   6              witness who is a hostile witness, an adverse party, or a witness
   7              identified with an adverse party.
   8        b.    As part of the Direct Disclosure for any witness who the
   9              Disclosing Party plans to call by deposition designation, the
  10              Disclosing Party shall identify which of its previously served
  11              designations it plans to present at trial.
  12        c.    If the Direct Disclosure includes any non-public exhibits or other
  13              information that (i) may contain a non-Party’s confidential
  14              information and (ii) the Court has not already ruled on the
  15              confidentiality of such exhibits or information, the Disclosing
  16              Party shall notify the non-Party of those exhibits and information
  17              no later than 8:30 a.m. PT on the day of the Direct Disclosure.
  18        d.    By 8:30 a.m. PT on the day of the Direct Disclosure, the
  19              Disclosing Party shall notify any non-Parties of any exhibits or
  20              other information that it plans to use during the direct examination
  21              of a witness who is a hostile witness, an adverse party, or a witness
  22              identified with an adverse party, if (i) such exhibits or information
  23              may contain the non-Party’s confidential information and (ii) the
  24              Court has not already ruled on the confidentiality of such exhibits
  25              or information (the “Adverse Direct Disclosure to Non-Parties”).
  26              For the avoidance of doubt, the Disclosing Party is not required to
  27              disclose to the non-Party exhibits or information the Disclosing
  28              Party may use during direct examination of a witness who is a
        ORDER APPROVING STIPULATED              -2-            CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123047 Page 4 of 11



   1              hostile witness, an adverse party, or a witness identified with an
   2              adverse party if (i) such exhibits or information do not contain the
   3              non-Party’s confidential information or (ii) the Court has already
   4              ruled on the confidentiality of exhibits or information that may
   5              contain the non-Party’s confidential information.
   6   7.   By 10:00 a.m. PT on the day of the Direct Disclosure, the Party receiving
   7        the Direct Disclosure (the “Receiving Party”) shall, if it plans to conduct
   8        a direct examination of a witness identified in the Direct Disclosure,
   9        identify the exhibits and demonstratives it expects to use with that
  10        witness (the “Counter-Disclosure”). For example, if the Disclosing
  11        Party’s Direct Disclosure on Sunday, April 14, at 8:00 a.m. PT identifies
  12        a witness who the Receiving Party also plans to call for direct
  13        examination, the Receiving Party must provide a Counter-Disclosure for
  14        that witness by Sunday, April 14, at 10:00 a.m. PT.
  15        a.    The Counter-Disclosure requirements shall not apply to exhibits or
  16              demonstratives the Receiving Party plans to use solely for cross
  17              examination or impeachment, or for direct examination of a
  18              witness who is a hostile witness, an adverse party, or a witness
  19              identified with an adverse party.
  20        b.    For any witnesses who is on both sides’ witness lists and (1) is a
  21              third party witness or (2) the Disclosing Party is calling as a hostile
  22              witness, an adverse party, or a witness identified with an adverse
  23              party, the Disclosing Party shall identify the witness by 8:00 a.m.
  24              PT at least three calendar days before the day on which a Party
  25              intends to call that witness at trial. For example, if the witness will
  26              testify on Tuesday, April 16, the Disclosing Party shall identify
  27              that witness by Saturday, April 13, at 8:00 a.m. PT.
  28
        ORDER APPROVING STIPULATED              -3-         CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123048 Page 5 of 11



   1        c.    If the Counter-Disclosure includes any non-public exhibits or other
   2              information that (i) may contain a non-Party’s confidential
   3              information and (ii) the Court has not already ruled on the
   4              confidentiality of such exhibits or information, the Receiving Party
   5              shall notify the non-Party of those exhibits and information no later
   6              than 10:30 a.m. PT on the day of the Direct Disclosure.
   7        d.    By 10:30 a.m. PT on the day of the Direct Disclosure, the
   8              Receiving Party shall, if it plans to conduct a direct examination of
   9              a witness identified in the Direct Disclosure who is a hostile
  10              witness, an adverse party, or a witness identified with an adverse
  11              party, notify any non-Parties of any exhibits or other information
  12              that it plans to use during such examination if (i) such exhibits or
  13              information may contain the non-Party’s confidential information
  14              and (ii) the Court has not already ruled on the confidentiality of
  15              such exhibits or information (the “Adverse Counter-Disclosure to
  16              Non-Parties”). This disclosure requirement shall not apply to
  17              exhibits or demonstratives the Receiving Party plans to use solely
  18              for impeachment.
  19   8.   By 6:00 p.m. PT on the day of the Direct Disclosure:
  20        a.    The Receiving Party shall identify any remaining objections and
  21              counter-designations to the Direct Disclosure deposition
  22              designations.
  23        b.    The Receiving Party shall notify the Disclosing Party or non-
  24              Parties, as applicable, of any exhibits or other information that it
  25              plans to use during the cross-examination of any disclosed witness
  26              if (i) such exhibits or information may contain the Disclosing
  27              Party’s or non-Party’s confidential information and (ii) the Court
  28              has not already ruled on the confidentiality of such exhibits or
        ORDER APPROVING STIPULATED              -4-         CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123049 Page 6 of 11



   1              information (the “Cross Disclosure”). For the avoidance of doubt,
   2              the Receiving Party is not required to disclose to the Disclosing
   3              Party exhibits or information the Receiving Party may use during
   4              cross-examination if (i) such exhibits or information do not contain
   5              the Disclosing Party’s confidential information or (ii) the Court has
   6              already ruled on the confidentiality of exhibits or information that
   7              may contain the Disclosing Party’s confidential information. This
   8              disclosure requirement shall not apply to exhibits or
   9              demonstratives the Receiving Party plans to use solely for
  10              impeachment.
  11        c.    If the Receiving Party has provided a Counter-Disclosure for a
  12              witness, the Disclosing Party shall notify the Receiving Party or
  13              non-Parties, as applicable, of any exhibits or other information that
  14              it plans to use during the cross-examination of the witness subject
  15              to the Counter-Disclosure if (i) such exhibits or information may
  16              contain the Receiving Party’s or non-Party’s confidential
  17              information and (ii) the Court has not already ruled on the
  18              confidentiality of such exhibits or information (the “Cross
  19              Disclosure”). For the avoidance of doubt, the Disclosing Party is
  20              not required to disclose to the Receiving Party exhibits or
  21              information the Disclosing Party may use during cross-
  22              examination if (i) such exhibits or information do not contain the
  23              Disclosing Party’s confidential information or (ii) the Court has
  24              already ruled on the confidentiality of exhibits or information that
  25              may contain the Receiving Party’s confidential information. This
  26              disclosure requirement shall not apply to exhibits or
  27              demonstratives the Disclosing Party plans to use solely for
  28              impeachment.
        ORDER APPROVING STIPULATED             -5-         CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123050 Page 7 of 11



   1        d.    The Disclosing Party shall notify the Receiving Party of any
   2              exhibits or other information that it plans to use during the direct
   3              examination of a witness who is a hostile witness, an adverse
   4              party, or a witness identified with an adverse party if (i) such
   5              exhibits or information may contain the Receiving Party’s
   6              confidential information and (ii) the Court has not already ruled on
   7              the confidentiality of such exhibits or information (the “Adverse
   8              Direct Disclosure to Parties”). For the avoidance of doubt, the
   9              Disclosing Party is not required to disclose to the Receiving Party
  10              exhibits or information the Disclosing Party may use during the
  11              direct examination of a witness who is a hostile witness, an adverse
  12              party, or a witness identified with an adverse party if (i) such
  13              exhibits or information do not contain the Receiving Party’s
  14              confidential information or (ii) the Court has already ruled on the
  15              confidentiality of exhibits or information that may contain the
  16              Receiving Party’s confidential information. This disclosure
  17              requirement shall not apply to exhibits or demonstratives the
  18              Disclosing Party plans to use solely for impeachment.
  19        e.    To the extent the Receiving Party plans to conduct a direct
  20              examination of a witness identified in the Direct Disclosure who is
  21              a hostile witness, an adverse party, or a witness identified with an
  22              adverse party, the Receiving Party shall notify the Disclosing Party
  23              of any exhibits or other information that it plans to use if (i) such
  24              exhibits or information may contain the Disclosing Party’s
  25              confidential information and (ii) the Court has not already ruled on
  26              the confidentiality of such exhibits or information (the “Adverse
  27              Counter-Disclosure to Parties”). For the avoidance of doubt, the
  28              Receiving Party is not required to disclose to the Disclosing Party
        ORDER APPROVING STIPULATED              -6-         CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123051 Page 8 of 11



   1               exhibits or information the Receiving Party may use during the
   2               direct examination of a witness identified in the Direct Disclosure
   3               who is a hostile witness, an adverse party, or a witness identified
   4               with an adverse party if (i) such exhibits or information do not
   5               contain the Disclosing Party’s confidential information or (ii) the
   6               Court has already ruled on the confidentiality of exhibits or
   7               information that may contain the Disclosing Party’s confidential
   8               information. This disclosure requirement shall not apply to
   9               exhibits or demonstratives the Receiving Party plans to use solely
  10               for impeachment.
  11   9.    By 8:00 p.m. PT on the day of the Direct Disclosure:
  12         a.    The Receiving Party shall identify any remaining objections to
  13               Direct Disclosure exhibits and demonstratives.
  14         b.    The Disclosing Party shall identify any remaining objections to
  15               Counter-Disclosure exhibits and demonstratives.
  16         c.    The Disclosing Party shall identify any remaining objections to
  17               deposition counter-designations and any counter-counter
  18               designations.
  19   10.   By 9:00 p.m. PT on the day of the Direct Disclosure, or at such other
  20         time all Parties agree to in writing, the Parties shall meet and confer
  21         regarding (i) all remaining objections related to the Direct Disclosure or
  22         Counter-Disclosure exhibits, demonstratives, and deposition
  23         designations; and (ii) any confidentiality issues related to the Direct
  24         Disclosure, Adverse Direct Disclosure to Non-Parties, Adverse Direct
  25         Disclosure to Parties, Counter-Disclosure, Adverse Counter-Disclosure to
  26         Non-Parties, Adverse Counter-Disclosure to Parties, or Cross Disclosure.
  27   11.   By 10:00 a.m. PT on the day after the Direct Disclosure, the Parties and
  28         any non-Parties shall file any motions to seal concerning any exhibits,
        ORDER APPROVING STIPULATED               -7-         CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123052 Page 9 of 11



   1         demonstratives, or deposition designations identified in the previous
   2         day’s Direct Disclosure, Adverse Direct Disclosure to Non-Parties,
   3         Adverse Direct Disclosure to Parties, Counter-Disclosure, Adverse
   4         Counter-Disclosure to Non-Parties, Adverse Counter-Disclosure to
   5         Parties, or Cross Disclosure.
   6   12.   By 2:00 p.m. PT on the day after the Direct Disclosure, the Parties shall
   7         file any responses or oppositions to motions to seal concerning any
   8         exhibits, demonstratives, or deposition designations identified in the
   9         previous day’s Direct Disclosure, Adverse Direct Disclosure to Non-
  10         Parties, Adverse Direct Disclosure to Parties, Counter-Disclosure,
  11         Adverse Counter-Disclosure to Non-Parties, Adverse Counter-Disclosure
  12         to Parties, or Cross Disclosure.
  13   13.   By 9:00 p.m. PT the day after the Direct Disclosure, the Disclosing Party
  14         shall provide the videos of any final deposition designations.
  15   Disclosure of Demonstratives and Summary Exhibits
  16   14.   The timing set forth in Local Rule 16.1(f)(9) shall not apply to opening or
  17         closing demonstratives. Instead, the timing set forth below shall apply.
  18         a.    By 8:30 a.m. PT on April 14, 2019, each Party shall notify the
  19               other Parties, or non-Parties, as applicable, of any exhibits or other
  20               information that it plans to use during its opening statements if
  21               (i) such exhibits or information may contain the other Party’s or
  22               non-Party’s confidential information and (ii) the Court has not
  23               already ruled on the confidentiality of such exhibits or information
  24               (the “Opening Sealing Disclosure”).
  25         b.    By 9:00 p.m. PT on April 14, 2019, or at such other time all Parties
  26               agree to in writing, the Parties shall meet and confer regarding any
  27               confidentiality issues related to the Opening Sealing Disclosure.
  28
        ORDER APPROVING STIPULATED              -8-         CASE NO. 3:17-CV-0108-GPC-MDD
        TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123053 Page 10 of
                                      11


  1         c.    By 10:00 a.m. PT on April 15, 2019, the Parties and any non-
  2               Parties shall file any motions to seal concerning any exhibits or
  3               other information identified in the Opening Sealing Disclosure.
  4         d.    By 2:00 p.m. PT on April 15, 2019, the Parties shall file any
  5               responses or oppositions to motions to seal concerning any exhibits
  6               or other information identified in the Opening Sealing Disclosure.
  7   15.   By 9:00 a.m. PT on April 8, 2019, (i) each Party shall provide the
  8         summary exhibits permitted by Federal Rule of Evidence 1006 that it
  9         may use at trial; and (ii) for each Rule 1006 summary exhibit, the Party
 10         offering it shall provide a list (organized by each summary exhibit) of the
 11         underlying “voluminous writings, recordings or photographs”
 12         summarized in that exhibit, along with copies of the underlying materials
 13         to the extent they have not already been provided as part of exhibit
 14         exchanges (together, the “FRE 1006 Disclosure”).
 15   16.   By 9:00 a.m. PT on April 10, 2019, the other Parties shall identify any
 16         objections to the FRE 1006 Disclosure.
 17   17.   The Parties shall promptly meet and confer regarding any disputes with
 18         respect to the FRE 1006 Disclosures.
 19   Exhibit Objections
 20   18.   Exhibits produced from a Party’s files in response to a discovery request
 21         in this action, Federal Trade Commission v. Qualcomm Incorporated,
 22         No. 17-cv-0220-LHK-NMC (N.D. Cal.), or In re: Qualcomm Antitrust
 23         Litigation, No. 17-md-2773-LHK-NMC (N.D. Cal.) (together, “Party
 24         Produced Exhibits”) shall be deemed authentic within the meaning of the
 25         Federal Rules of Evidence solely for the purposes of this action.
 26   19.   Each Party reserves its rights to raise good-faith objections to the
 27         admissibility of any Party Produced Exhibit, provided such objection is
 28
       ORDER APPROVING STIPULATED               -9-         CASE NO. 3:17-CV-0108-GPC-MDD
       TRIAL MANAGEMENT AGREEMENTS
Case 3:17-cv-00108-GPC-MDD Document 1149 Filed 04/12/19 PageID.123054 Page 11 of
                                      11


  1        identified in the Party’s exhibit list objections submitted to the Court on
  2        March 24, 2019 or is raised in a timely fashion after that submission.
  3
  4   IT IS SO ORDERED.
  5   Dated: April 12, 2019
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       ORDER APPROVING STIPULATED             -10-         CASE NO. 3:17-CV-0108-GPC-MDD
       TRIAL MANAGEMENT AGREEMENTS
